SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

345
CA 15-00520
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


WILLIAM WEBER, ET AL., PLAINTIFFS,

                      V                                             ORDER

ERIE COUNTY MEDICAL CENTER CORPORATION,
DEFENDANT.
---------------------------------------
PAUL WILLIAM BELTZ, P.C., APPELLANT,

ROBERT B. NICHOLS, ESQ., RESPONDENT.


PAUL WILLIAM BELTZ, P.C., BUFFALO (WILLIAM QUINLAN OF COUNSEL), FOR
APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (ALAN J. PIERCE OF COUNSEL), FOR
RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County
(Christopher J. Burns, J.), entered December 8, 2014. The order
divided attorney’s fees 15% to Paul William Beltz, P.C., and 85% to
Robert B. Nichols, Esq.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court